Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN205566537U) (see attached translation) in view of Corley (US 4,991,007).
With regard to claim 1, Wang et al teach in accordance with figure 1 of a camera-testing box, comprising:
a box body (1) (page 3, lines 1-3);
a light source (2) disposed inside the box body (1) (page 3, line 4);
a mask (3 & 31)  facing the light source (2), the mask comprising a transparent (3) area and a shielding area (31) (page 3, lines 15-19); and
a base (6) disposed inside the box body (1), the base (6) disposed on a side of the mask (3 & 31) away from the light source (2), and the base (6) configured to support a to-be-tested object (4) (page 1, lines 21-23).
Wang et al lacks the teaching of a photographic film disposed on a side of the light source inside the box body.
Corley teaches of a photographic film (28) used as a test pattern (col 5, lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a photographic film as a test pattern as taught by Corley into Wang et al’s testing box to improve the measurement of the camera by using a test pattern which would result in a more accurate and precise measurement.
With regard to claim 2, Wang et al teach in accordance with figure 1 wherein the transparent area is hollow (hole) (page 3, line 18).
With regard to claim 4, Wang et al teach wherein the photographic film comprises a patterned area and a non-patterned area, and the transparent area overlaps at least a portion of the patterned area (as shown above in claim 1 above, the transparent area of the mask (3 &31)  would have to overlap at least a portion of the patterned area of the photographic film (28) to be able to take measurements of the camera using a test pattern).
With regard to claim 5, Wang et al teach in accordance wherein the shielding area of the mask (3 & 31) overlaps at least a portion of the non-patterned area of the photographic film (since the photographic film goes from patterned to non-pattered area to patterned area to non-patterned area…; the transparent area of the mask (3 &31)   would have to overlap at least a portion of the non-patterned area).
With regard to claim 7, Wang et al teach wherein the mask is fixed in the camera-testing box by mechanical fixing (see fig 1 wherein the mask (3 & 3) is fixed on the box (1) by brackets).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN205566537U) (see attached translation) in view of Corley (US 4,991,007) as applied to claim 1 above, and further in view of Ooki et al (US 6,693,704).
With regard to claim 3, Wang et al in view of Corley lacks the teaching of  the transparent area of the mask being made of a transparent material.
Ooki et al teach of the transparent area being made up of a transparent material (col 4, lines 51-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hollow area (transparent area) of the mask as taught by Wang et al with a transparent material as taught by Ooki et al since it is well known in the art that the transparent area of a mask can be hollow or a transparent material.   It would have been an obvious matter of design choice to replace the hollow area with a transparent material  since applicant has not disclosed that the use of a transparent material solves any stated problem, has any specific benefit, or is for any particular purpose and it appears that the invention would perform equally well as a functional equivalent with the hollow area.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN205566537U) (see attached translation) in view of Corley (US 4,991,007) as applied to claim 1 above, and further in view of Treves et al (US 7,375,362).
With regard to claim 6, Wang et al in view of Corley lacks the teaching of  the mask being fixed in the camera-testing box by gluing.
Treves et al teach of the mask being fixed in place by gluing (col 7, lines 48-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to glue the mask as taught by Treves et al into Wang et al's testing box to increase the stability of the mask on the box body which would result in a more accurate and precise measurement.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN205566537U) (see attached translation) in view of Corley (US 4,991,007) as applied to claim 1 above, and further in view of IM (US 2009/0137105).
With regard to claim 8, Wang et al in view of Corley lacks the teaching wherein the camera-testing box further comprises a support plate, the support plate is disposed in the box body and spaced apart from the light source, the support plate is transparent, and the photographic film is placed on the support plate.
IM teach of a transparent support plate for supporting a film (para 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize a transparent support plate to support the photographic film as taught by IM into Wang et al’s testing box to increase the stability of the film on the box body which would result in a more accurate and precise measurement.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN205566537U) (see attached translation) in view of Corley (US 4,991,007) and IM (US 2009/0137105) and further in view of Ooki et al (US 6,693,704) as applied to claim 8 above.
With regard to claim 9, Wang et al in view of Corley and IM lack the teaching wherein the support plate further comprises the transparent area and the shielding area.
Ooki et al teach of a transparent substrate (support plate) comprising a mask having transparent and shielding area (col 4; lines 51-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a mask with the transparent area and the shielding area on the transparent support plate as taught by Ooki et al to reduce the number of parts in Wang et al’s testing box which would be more cost effective.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN205566537U) (see attached translation) in view of Corley (US 4,991,007) and IM (US 2009/0137105) and Ooki et al (US 6,693,704)  and further in view of Huang et al (US 2019/0004415 A1) as applied to claim 9 above.
With regard to claim 10, Wang et al in view of Corley and IM l and Ooki et al ack the teaching a light diffusion sheet disposed on the support plate, and the light diffusion sheet is disposed on a side of the photographic film facing the light source.
Huang et al teach of a light diffusion sheet (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a light diffusion sheet as taught by Huang et al on the support plate of Wang et al’s testing box to produce a uniform brightness of the light which would produce a more accurate and precise measurement.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached at 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
November 30, 2022

							 

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877